              Case 3:02-cv-00339-MO          Document 207               Filed 05/24/21   Page 1 of 4



     ELLEN F. ROSENBLUM
     Attorney General
     CARLA A. SCOTT #054725
     SHEILA H. POTTER #993485
     Assistant Attorneys General
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: Carla.A.Scott@doj.state.or.us
             Sheila.Potter@doj.state.or.us

     Attorneys for Defendants

                               IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF OREGON

                                         PORTLAND DIVISION

     DISABILITY RIGHTS OREGON,                               Case No. 3:02-cv-00339-MO
     METROPOLITAN PUBLIC DEFENDER
     SERVICES, INC., and A.J. MADISON,                       DEFENDANTS' REQUEST TO PAUSE
                                                             ADMISSIONS FOR THE WEEK OF MAY
                     Plaintiffs,                             24, 2021

             v.

     PATRICK ALLEN, in his official capacity as
     Director of the Oregon Health Authority, and
     DOLORES MATTEUCCI, in her official
     capacity as Superintendent of the Oregon State
     Hospital,

                     Defendants.

                               I.    REQUEST TO PAUSE ADMISSIONS

             Defendants Patrick Allen and Delores Matteucci are compelled to again ask this Court to

     grant leave permitting the Oregon State Hospital to pause admissions, for one week, due to a lack

     of beds available for a new cohort of patients. With this Court’s permission, OSH paused

     admissions the week of April 19, and was able to admit patients the week of April 26, as well as

     the weeks of May 3, May 10, and May 17. And OSH is continuing to work hard to find

     placements for every patient who can be discharged. But, as OSH previously advised the Court,

Page 1 -   DEFENDANTS' REQUEST TO PAUSE ADMISSIONS FOR THE WEEK OF MAY 24,
           2021
           CAS/a3m/40952878                          Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
              Case 3:02-cv-00339-MO          Document 207              Filed 05/24/21   Page 2 of 4




     the admission of a large number of new patients every week can and sometimes does outpace

     OSH’s ability to discharge aid-and-assist patients into community settings or to return them for

     the resumption of their criminal cases. (OSH must place either 19 or 23 patients every week into

     a setting outside the hospital, in order to keep up with the influx of new admissions.) As a result,

     OSH does not have enough open beds this week for the patients on the AN1 admissions unit,

     which means that that unit cannot be turned over for an admissions cohort this week.

             OSH therefore requests leave to pause admissions the week of May 24, but anticipates

     that it can resume admissions with a new cohort next week, the week of May 31. Counsel for

     Plaintiff Metropolitan Public Defenders has advised that MPD opposes this request.

                                      II.     SUMMARY OF FACTS

             Since May of last year, with few exceptions (each of them permitted by this Court), OSH

     has accepted a cohort of 19-23 new patients into the Hospital. Each cohort, pursuant to this

     Court’s directive, has entered through a special admissions unit, and remained quarantined there

     together until they tested negative for COVID-19, at which time they were moved into other beds

     in the main Hospital. That cohort’s admissions unit is then cleaned and prepared for another

     cohort. In this way, OSH accepts a new group of patients every week in a single cohort, and

     moves a cohort into the main Hospital every week.

             In 2021, the number of new orders has increased markedly, with a high of 82 orders per
     month in the first three months. The lowest number of new orders in a given month so far has

     been 61, which is close to the maximum number OSH received in any month in 2017. OSH

     received 73 new orders in April, and admitted 61 patients in April, notwithstanding a one-week

     pause in admissions, allowed by this Court. (See Wehr Dec., ¶ 10.)

             But, this week, patients already receiving services at the hospital are occupying all of the

     available beds. There is no room elsewhere in the Hospital for the cohort currently in the

     admissions unit designated AN1; OSH’s only option is to keep those patients in that same unit.

     That means that OSH cannot place a new cohort in AN1 this week. (See Wehr Dec., ¶ 13.)

Page 2 -   DEFENDANTS' REQUEST TO PAUSE ADMISSIONS FOR THE WEEK OF MAY 24,
           2021
           CAS/a3m/40952878                         Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
              Case 3:02-cv-00339-MO          Document 207               Filed 05/24/21   Page 3 of 4




             As before, OSH is operating close to 95 percent managed capacity, which is significantly

     higher than is optimal for psychiatric hospitals, but is necessary to admit as many people who

     require the hospital’s services as possible. OSH is now functionally at the limit of the beds that

     can be made available even under 95% capacity. (See Wehr Dec., ¶ 15, Ex. 1.)

             OSH staff are continuing to work to find placements for those patients in the hospital

     who no longer require a hospital level of care, in the opinion of the hospital’s medical staff. Nine

     such patients (admitted under ORS 167.370) have remained at the hospital because the judge

     presiding over the patient’s case does not agree with OSH that the patient is ready for community

     restoration or prepared to assist in the defense of their case, and the judge therefore has not

     issued the orders needed for a discharge. Seventeen others remain because diligent efforts to find

     community placements have not yet yielded placements. (See Wehr Dec., ¶ 19.)

             OHA and OSH have approached the legislature seeking funding for additional beds and

     resources both in this biennium (ending June 30, 2021) and in the upcoming 2021-23 biennium;

     some of those proposals are being considered by the Legislative Assembly. OSH has submitted

     a proposal to open up the only two units on the Junction City campus that are not already in use.

     If that proposal were adopted and funded by the legislature, it would assist OSH with placement

     possibilities in the future, although it will require hiring and physical adaptation of the units, and

     will not result in a short-term solution. (See Declaration of Patrick Allen, ECF No. 200, dated
     April 13, 2021.)



     ///

     ///

     ///

     ///

     ///

     ///

Page 3 -   DEFENDANTS' REQUEST TO PAUSE ADMISSIONS FOR THE WEEK OF MAY 24,
           2021
           CAS/a3m/40952878                          Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
              Case 3:02-cv-00339-MO        Document 207               Filed 05/24/21   Page 4 of 4




                                         III.      CONCLUSION

             For the reasons outlined above, OSH seeks this Court’s leave to pause admissions this

     week.

             DATED May 24 , 2021.

                                                         Respectfully submitted,

                                                         ELLEN F. ROSENBLUM
                                                         Attorney General



                                                             s/ Sheila H. Potter
                                                         CARLA A. SCOTT #054725
                                                         SHEILA H. POTTER #993485
                                                         Senior Assistant Attorneys General
                                                         Trial Attorneys
                                                         Tel (971) 673-1880
                                                         Fax (971) 673-5000
                                                         Carla.A.Scott@doj.state.or.us
                                                         Sheila.Potter@doj.state.or.us
                                                         Of Attorneys for Defendants




Page 4 -   DEFENDANTS' REQUEST TO PAUSE ADMISSIONS FOR THE WEEK OF MAY 24,
           2021
           CAS/a3m/40952878                        Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
